Hancock, Jr., and Schnepp, JJ. (dissenting).
We would reverse. In the mortgage dated December 29, 1972 given to defendants Sheahen and Castle as mortgagees "Orchard Grove Village Associates, a Limited Partnership” is specifically identified as "the mortgagor”. The mortgagees agree to the subordination of their mortgage to a construction loan mortgage "made by the mortgagor” (emphasis supplied). There is no language evincing any intent by the mortgagees to subordinate their mortgage to a mortgage given by any person or party other than the party named as mortgagor in the instrument. That Orchard Grove may have appointed Alcon Developers, Inc., its agent is immaterial and could not bind Sheahen and Castle to an agreement they have not made. That one agrees to the subordination of his mortgage to a mortgage given by "A” does not mean that he has agreed to subordinate his mortgage to one given by "A’s” agent. (See 10 NY Jur, Contracts, §§231, 233.) The consequence of the majority’s holding to the contrary is that the promisors (Sheahen and Castle) have been forced to agree to an assignment of the subordination agreement to Alcon without their consent and also to the subordination of their mortgage to a mortgage different from the one specified, i.e., a mortgage given not by Orchard Grove (as they agreed) but by Alcon. It cannot be said that the result reached by the majority is of no consequence to Sheahen and Castle. Instead of subordinating their mortgage to a first mortgage in which the mortgagors and obligors are partners of Orchard Grove, their mortgage becomes junior to a mortgage given by a shell corporation with no assets. Even assuming that there were no detriment, however, the rule does not change. A promisor cannot be compelled to render a performance materially different from that which he has promised merely because the demanded performance is no *1017more burdensome than the performance agreed upon (see 4 Corbin, Contracts, §868). Inasmuch as there is no ambiguity in the mortgage instrument of December 29, 1972, no parol evidence is admissible and we would dismiss the complaint against Castle and Sheahen. Even if extraneous evidence of intent were considered, however, summary judgment should be denied because triable issues of fact are presented by the documents and conflicting statements in the record including the sworn affidavits of Sheahen and Castle and their attorneys in which they allege that the execution of the building loan mortgage by Alcon in place of Orchard Grove was concealed from them and also that they had no knowledge that Alcon was to be the mortgagor and that they never would have consented to a subordination of the mortgage to a mortgage given by Alcon (CPLR 3212). (Appeal from order of Wayne Supreme Court-summary ludgment.) Present —Marsh, P. J., Moule, Simons, Hancock, Jr., and Schnepp, JJ.